IN THE SUPREME COURT OF THE STATE OF NEVADA




                MOISES A. LEYVA; AND DARREN J.                            No. 84627
                LACH, ESQ.,
                                   Appellants,
                              vs.                                                                    11
                                                                                         :44 .6YAT   Et".-9
                QBE INSURANCE COMPANY; AND
                ERIC BLANK INJURY ATTORNEYS,                                    QV)
                                   Respondents.
                                                                          cll.Fct. 01'                COU:7";

                                                                         F:•Y
                                                                                          Y               a




                                      ORDER DISMISSING APPEAL

                            This is an appeal from a district court order granting a motion
                for reconsideration of an order adjudicating an attorney lien,                            Eighth
                Judicial District Court, Clark County; Erika D. Ballou, Judge.
                            When initial review of the notice of appeal and documents
                before this court revealed a potential jurisdictional defect, this court ordered
                appellants to show cause why this appeal should not be dismissed for lack
                of jurisdiction. In particular, it appeared that the challenged order is not
                appealable as a final judgment under NRAP 3A(b)(1) as asserted in the
                docketing statement because the complaint and complaint in intervention
                remain pending in the district court. See Lee v. GNLV Corp., 116 Nev. 424,
                426, 996 P.2d 416, 417 (2000) (defining a final judgment).                In addition,
                respondents filed a motion to dismiss this appeal asserting that appellant
                Darren Lach was not a party to the underlying proceedings and appellant
                Moises Leyva is not aggrieved by the challenged order. Appellants have
                filed a response to the order to show cause and an opposition to the motion
SUPREME COURT   to dismiss and respondents have filed replies.
      OF
      NEVADA


0)0
                            Regarding entry of a final judgment, appellants indicate that
                all claims in the complaint and complaint in intervention were settled. They
                seem to contend that the challenged order is appealable as an amended
                judgment.1 But appellants do not meaningfully address this court's concern
                that no final judgment has been entered.
                            Appellants have not provided this court with a copy of a written,
                file-stamped order resolving the claims in the complaint and complaint in
                intervention, nor do they even assert that such an order exists. To the
                extent appellants assert that the parties' agreement to resolve claims
                constitutes a final judgment, appellants have not provided this court with a
                copy of any notice or stipulation of dismissal filed pursuant to NRCP
                41(a)(1). Nor do appellants assert that such a notice or stipulation was filed
                in the district court.   Appellants thus fail to demonstrate that a final
                judgment has been entered. See NRCP 58(c) (providing that a judgment is
                entered when it signed by the court and filed with the clerk--no judgment
                is effective until it is entered); Div. of Child and Family Servs. v. Eighth
                Judicial Dist. Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004) (holding
                "that dispositional court orders that are not administrative in nature, but
                deal with the procedural posture or merits of the underlying controversy,
                rnust be written, signed, and filed before they become effective"); Lee, 116
                Nev. at 426, 996 P.2d at 417 ("[A] final judgment is one that disposes of all



                       'Appellants seem to assert that the appealability of the order depends
                on whether a prior order was titled as a judgment or an order. However,
                this court has "consistently explained that the appealability of an order or
                judgment depends on 'what the order or judgment actually does, not what
                it is called." Campos-Garcia v. Johnson, 130 Nev. 610, 611, 331 P.3d 890,
                891 (2014), quoting Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 445, 874
SUPREME COURT
                P.2d 729, 733 (1994) (emphasis omitted).
     OF
   NEVADA
                      the issues presented in the case, and leaves nothing for the future
                      consideration of the court, except for post-judgment issues such as
                      attorney's fees and costs."), NRAP 4(a)(3) ("A notice or stipulation of
                      dismissal filed under NRCP 41(a)(1) has the same effect as a judgment or
                      order signed by the judge and filed by the clerk and constitutes entry of a
                      judgment or order for purposes of this Rule.").
                                  In the absence of a final judgment, there can be no amended
                      judgment. And no other statute or court rule appears to allow an appeal
                      from the challenged order. See Brown v. MHC Stagecoach, LLC, 129 Nev.
                      343, 345, 301 P.3d 850, 851 (2013) (this court "may only consider appeals
                      authorized by statute or court rule").      Accordingly, appellants fail to

                      demonstrate that the challenged order is substantively appealable. See
                      Moran v. Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899
                      (2001) ("[T]he burden rests squarely upon the shoulders of a party seeking
                      to invoke our jurisdiction to establish, to our satisfaction, that this court
                      does in fact have jurisdiction.").
                                  Moreover, respondents correctly argue in their motion to
                      dismiss that appellants cannot appeal because they are not aggrieved
                      parties. See NRAP 3A(a) (allowing an appeal by an aggrieved party). Lach
                      was not a party to the underlying district court case and lacks standing to
                      appeal.2 See Albert D. Massi, Ltd. v. Bellrnyre, 111 Nev. 1520, 908 P.2d 705
                      (1995) (counsel of record is not a party and lacks standing to appeal). It
                      does not appear that Leyva is aggrieved by the challenged order resolving
                      the attorney fee dispute between his attorneys because he does not




                            21talso does not appear that Lach was properly identified as an
                      appellant in the notice of appeal and case appeal statement.
 SUPREME COURT
            OF
         NEVADA


It 11   1,17A     •
                demonstrate that the order adversely and substantially affects his personal
                right or right of property. See Valley Bank of Nevada v. Ginsburg, 110 Nev.
                440, 446, 874 P.2d 729, 734 (1994) (explaining when a party is aggrieved for
                purposes of NRAP 3A(a)). For these reasons, this court
                              ORDERS this appeal DISMISSED.3




                                             /         4



                                        Hardesty


                      4 114Gi-V           , J.
                Stiglich                                   Herndon




                cc:   Hon. Erika D. Ballou, District Judge
                      Patrick N. Chapin, Settlement Judge
                      Law Office of David W. Fassett
                      Hone Law
                      James R. Christensen
                      Lewis Brisbois Bisgaard & Smith LLC/Reno
                      Eighth District Court Clerk




                      3This court declines Lach's request to convert the appeal into a writ
SUPREME COURT
                petition under NRAP 21. The motion to dismiss is denied as moot.
         OF
      NEVADA


lip 1, 47A